Title: From James Madison to John and William Wood, 17 December 1805 (Abstract)
From: Madison, James
To: Wood, John,Wood, William


          § To John and William Wood. 17 December 1805, Department of State. “I have recd. your letter of the 2d. inst. [not found]. It may be necessary for you to forward to Genl. Armstrong our Minister in France the papers which substantiate the nature of the voyage, the ownership, capture & disposal of the Schooner Vigilant & Cargo: for if the case is such as you represent, the seizure was illegal.
          “An abandonment of the Ship Enterprize to the British Captors would be by no means advisable; as such a step would diminish the force of a representation to the British Government, which may become necessary, if redress should fail to be received in the prize-Courts.”
        